Appellant, Adelaide Bliss, on her petition for rehearing insists that this court has decided the case upon a theory different from the one it was tried on, and has held the appellant City of Emmett liable for permitting obstructions in a thoroughfare not legally established as a street, but by it held out to the public to be such, and that the cause should have been ordered dismissed as to her, no liability having been established against her by the record. *Page 766 
The complaint charged that defendant Bliss placed certain posts in McKinley Street, a thoroughfare commonly traveled by the public; that such posts were set out at irregular intervals, and by said defendant and the defendant city "permitted to remain in and as an obstruction to said McKinley street, without lights or other warnings of the defective and dangerous condition of said highway caused by said posts; . . . . that through the negligence of said defendants in permitting said posts to remain in and as an obstruction to said McKinley street, the said automobile in which plaintiff was riding came in contact with said posts," etc. (detailing the resulting injury).
This pleading directly sets out a cause of action against the defendant Bliss, in nowise dependent upon any act of the city. She is charged with placing posts in a particular locality commonly used by the public as a thorough-fare, and that by reason of her negligent maintenance thereof a member of the public was injured. That this particular strip of territory was not a lawful street does not dispense with its phyical existence nor affect the obligations of defendant Bliss with respect thereto. Conceding that the territory so used as a thoroughfare was her private property and that all travel thereover was a trespass, she was invested with no right to place thereon an instrumentality that might injure the trespasser without notice. While the land owner may resist a trespasser with all necessary force, he may not lay a trap or pitfall for him. Much less can he lay a trap for one unconscious of trespassing. The defendant knew that this strip was being commonly traveled; that at night there was nothing to apprise the traveler of her private rights; and she should have known that a collision with the unlighted posts would be sooner or later inevitable. Knowing such facts, her duty was unquestionable. Particularly in point is Bouri v. Spring ValleyWater Co., 8 Cal. App. 588, 97 P. 530, 532, where the court said:
"The principle thus enunciated may be found to be at the bottom of that class of cases where a person, without right or license, habitually passes over the premises of another. *Page 767 
If the owner of such premises should dig a ditch across the pathway over which he knew the trespasser was accustomed to pass at night, without informing or notifying such trespasser of the existence of the ditch, and the latter, as was his custom, should undertake to pass over the pathway in an ordinarily careful manner and fall into such ditch and sustain injuries thereby, there could be suggested no reason in law why the tort-feasor should not be required to respond in damages for his act, amounting, as it would, under such circumstances, to criminal negligence at least."
Defendant's right to resist the city's encroachment could not relieve her of her duty to the traveling public.
The points urged by the city in its petition for a rehearing have been fully covered in the original opinion. A rehearing is therefore denied, both as to the city and Mrs. Bliss.
Wm. E. Lee, C.J., and Givens and Taylor, JJ., concur.
Budge, J., dissents as to appellant Bliss.